Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00296-CR

                                        EX PARTE Alvin RYALS

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 7, 2014

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION
PETITION FOR WRIT OF PROHIBITION DISMISSED FOR LACK OF JURISDICTION

           On April 28, 2014, relator Alvin Ryals filed a pro se petition for writ of habeas corpus and

petition for writ of prohibition. Ryals was convicted and sentenced in 2013 in a criminal

proceeding pending in the 142nd District Court in Midland County, Texas.

           The Texas Government Code provides that the intermediate courts of appeal in this state

may issue writs necessary to enforce the jurisdiction of the court against judges of district or county

courts in the court of appeals district. TEX. GOV’T CODE ANN. § 22.221(a)-(b) (West 2004). The

142nd Judicial District is composed of Midland County, which is located in the eleventh court of

appeals district. See TEX. GOV’T CODE ANN. §§ 24.243; 22.201(l) (West 2004 and Supp. 2013).




1
  This proceeding arises out of Cause Nos. CR41515 and CR41627, styled The State of Texas v. Alvin Ryals, pending
in the 142nd Judicial District Court, Midland County, Texas, the Honorable Elizabeth Byer Leonard presiding.
                                                                                      04-14-00296-CR


        We conclude this court has no jurisdiction to address relator’s petitions seeking relief with

respect to a pending case over which a sister court of appeals would have appellate jurisdiction.

Accordingly, relator’s petitions for writ of habeas corpus and prohibition are dismissed for lack of

jurisdiction.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-